113 F.3d 1242
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Moises de la MORA, Defendant-Appellant.
No. 96-55863.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 28, 1997.

Before:  BROWNING, THOMPSON and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Moises de la Mora appeals the district court's denial of his 28 U.S.C. § 2255 motion to vacate the 180-month sentence imposed upon his guilty plea conviction for conspiracy to distribute methamphetamine, on the ground that his criminal indictment failed to allege sufficient interstate activity under United States v. Lopez, 514 U.S. 549 (1995).  We reject this contention in light of United States v. Tisor, 96 F.3d 370, 375 (9th Cir.1996), cert. denied, 117 S.Ct. 1012 (1997).  Accordingly, the district court is


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3